Citation Nr: 1511654	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-04 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 3, 2008, and a disability rating in excess of 70 percent on and after November 3, 2008.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs Regional Office in Los Angeles, California.  

In his February 2010 substantive appeal, the Veteran requested a Board videoconference hearing in connection with the issue on appeal.  However, he indicated in a January 2015 written statement that he no longer wished to appear at the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).


FINDING OF FACT

In a written statement received in January 2015, prior to the promulgation of a Board decision, the Veteran indicated that he was satisfied with his current disability ratings and wished to withdraw the issue of an increased disability rating for PTSD.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 50 percent for PTSD prior to November 3, 2008, and a disability rating in excess of 70 percent on and after November 3, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his February 2010 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD prior to November 3, 2008, and a disability rating in excess of 70 percent on and after November 3, 2008.  However, in a January 2015 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to a disability rating in excess of 50 percent for PTSD prior to November 3, 2008, and a disability rating in excess of 70 percent on and after November 3, 2008, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


